

117 HJ 50 IH: Recognizing that Article I, Section 10 of the United States Constitution explicitly reserves to the States the sovereign power to repel an invasion and defend their citizenry from the overwhelming and “imminent danger” posed by paramilitary, narco-terrorist cartels who have seized control of our southern border.
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 50IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Arrington (for himself, Mr. Babin, Mr. Banks, Mr. Gooden of Texas, Mr. Burgess, Mr. Duncan, Mrs. Cammack, Mr. Murphy of North Carolina, Mr. Weber of Texas, Mr. Roy, and Ms. Herrell) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONRecognizing that Article I, Section 10 of the United States Constitution explicitly reserves to the States the sovereign power to repel an invasion and defend their citizenry from the overwhelming and imminent danger posed by paramilitary, narco-terrorist cartels who have seized control of our southern border.Whereas the Preamble to the United States Constitution outlines the chief responsibility of the Federal Government is to insure domestic tranquility and provide for the common defense;Whereas Article IV, Section 4 of the United States Constitution clearly states The United States shall guarantee to every State in this Union a Republican Form of Government, and shall protect each of them against Invasion;Whereas President Biden has continuously failed to uphold his oath and fulfil his Constitutional duty to faithfully execute the laws of the land;Whereas in the five months since President Biden took office, we have seen more apprehensions at the southern border than the entirety of the previous year;Whereas the 178,622 apprehensions in April marked a 20-year high and represented a 944-percent increase compared to April 2020;Whereas those being apprehended have come from over 160 nations, including individuals on the terrorist watch list;Whereas nearly 6,000 criminal offenses have already been committed by illegal immigrants in 2021, including assault, homicide, illegal drug and contraband possession, trafficking, and sexual offenses;Whereas this represents a 140-percent increase in criminal offenses, with approximately 2,400 crimes committed by illegal immigrants in the entirety of 2020;Whereas Customs and Border Protection agents in the Del Rio sector have seen a more than 3,000-percent increase in arrests of convicted sex offenders compared to the previous year;Whereas authorities have already seized over 6,000 pounds of fentanyl—enough to kill every American four times over—in 2021, surpassing the 4,700 pounds seized in the entirety of 2020; Whereas the United States has a drug epidemic whereby tens of thousands of Americans die every year and over 90 percent of drugs, including heroin, methamphetamine, fentanyl, and cocaine, are smuggled across the southern border; Whereas cartels act as paramilitary, narco-terrorist organizations that profit from trafficking people and drugs into the United States;Whereas Customs and Border Protection agents have confirmed that cartels facilitate and profit from virtually every illegal border crossing;Whereas the Biden Administration has repeatedly removed effective measures that have reduced illegal immigration and secured the border, including Migrant Protection Protocols policy, a halt on border wall construction, a reinstatement of catch and release, a weakening of asylum requirements, and countless other policy decisions that encourage a disregard for our laws and sovereignty and embolden cartels; Whereas the Federal Government has recognized since 1944 the authority of the President to prohibit, in whole or in part, the introduction of persons or property from such countries or places as he shall designate as potentially introducing or spreading a communicable disease, recently known as Title 42;Whereas the Biden Administration has continuously acknowledged the public health threat of COVID–19 but failed to fully enforce Title 42 to protect border communities and the entire nation against COVID–19 and its dangerous new variants; Whereas States along our southern border—Texas, New Mexico, Arizona, and California—are forced to spend billions in their States’ taxpayer dollars to address and combat an unsecured border, as well as illegal border crossings and their associated adverse effects;Whereas State and local law enforcement entities are overwhelmed by dangerous criminal activities associated with illegal border crossings, putting officers and their communities in danger while draining local resources; andWhereas the quality of life and security of communities in border States are being threatened, including ranchers suffering from stolen and damaged property, healthcare providers with strained capacity, and educators struggling to absorb the high volume of migrant children in classrooms: Now, therefore, be itThat Congress—(1)recognizes that the States at our southern border, including Texas, New Mexico, Arizona, and California are suffering an invasion by paramilitary, narco-terrorist cartels; and(2)recognizes and affirms the sovereign and unilateral authority explicitly reserved to the States, respectively, under Article I, Section 10 of the United States Constitution to defend themselves against the invasion by cartels, which has been exacerbated by the Federal Government’s failure in meeting its constitutional obligation to insure domestic tranquility, provide for the common defense, execute the laws, and protect each [State] against invasion.